NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

           DAVID MARNAE LEROY STONEHAM, Appellant.

                             No. 1 CA-CR 16-0296
                              FILED 6-20-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-155644-001
          The Honorable James R. Rummage, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Jillian Francis
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Rena P. Glitsos
Counsel for Appellant
                          STATE v. STONEHAM
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Jennifer B. Campbell joined.


J O H N S E N, Judge:

¶1            David Marnae Leroy Stoneham appeals his conviction and
imposition of probation for child abuse, a Class 4 felony and domestic
violence offense. For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Stoneham sprinted across the three northbound lanes of 51st
Avenue near Northern Avenue in Glendale one morning, leaving his 8-
year-old son behind on the center median.1 His son darted out after him.
An oncoming car swerved to avoid hitting the boy, but the driver's side
rear-view mirror struck the boy and broke off, and the boy fell to the road
and lay there for a minute until a passing motorist stopped, scooped him
up, and took him to the sidewalk. The boy sustained abrasions to his
elbows and knees, and was transported to the hospital by ambulance.

¶3            An officer at the scene smelled alcohol on Stoneham and
testified he had bloodshot, watery eyes and "a significant sway while we
were standing there talking." Stoneham told the officer "that he must have
gotten ahead of his son" before the accident.

¶4            At the hospital, Stoneham "admitted to having a large amount
of vodka before the accident." He told the officer he was trying to teach his
son to look to make sure there were no vehicles before crossing the street.
He conceded they were not near a crosswalk when they tried to cross the
street. He said he looked to the right, did not see any vehicles, and
proceeded to cross the street, and his son ran after him.

¶5           The jury convicted Stoneham of negligent child abuse under
circumstances likely to produce death or serious physical injury, a lesser-
included offense of the charged crime of reckless child abuse under
circumstances likely to produce death or serious physical injury. The jury

1     We view the evidence in the light most favorable to sustaining the
conviction. State v. Boozer, 221 Ariz. 601, 601, ¶ 2 (App. 2009).


                                     2
                           STATE v. STONEHAM
                            Decision of the Court

also found that it was a domestic violence offense. The court suspended
sentence and imposed supervised probation for one year. Stoneham filed
a timely notice of appeal. We have jurisdiction pursuant to Arizona
Revised Statutes ("A.R.S.") sections 12-120.21(A)(1) (2017), 13-4031 (2017),
and -4033(A) (2017).2

                               DISCUSSION

A.     Denial of Mistrial and Juror Voir Dire.

¶6            Stoneham argues the superior court abused its discretion in
refusing a mistrial or in failing to conduct individual voir dire immediately
after learning that jurors might have overheard bench conferences. We
review the denial of a motion for mistrial for abuse of discretion. State v.
Jones, 197 Ariz. 290, 304, ¶ 32 (2000).

¶7             Stoneham moved for a mistrial after cross-examination of the
first witness, arguing that in the absence of a white noise machine, both
side's lawyers had reported overhearing bench conferences, and it was
possible the jury also overheard them. The prosecutor later clarified that
her co-counsel "could only hear pieces, but not entire sentences." The court
denied a mistrial, finding no prejudice to Stoneham "in anything that has
gone on with respect to bench conferences." The court added, however, "I
certainly will do my best to – I'll pull the microphone closer and make sure
that I speak as softly as possible."

¶8             The court also denied the defense request to voir dire the jurors
about whether they had heard any of the discussions, reasoning, "I'm not
going to voir dire them unless there is a suggestion that there is something
specific that would have been prejudicial to Mr. Stoneham." Instead, when
the jury returned to the courtroom, the court reiterated its preliminary
instruction on bench conferences:

       Ladies and gentlemen, I just want to reassert to you what was
       said to you in the – in the preliminary instructions regarding
       bench conferences. Whenever there is a bench conference,
       you should try to avoid hearing what's being said during that
       bench conference. And if at any time you are able to hear –
       hear and understand what's being said, if you could bring that



2      Absent material revisions after the date of an alleged offense, we cite
a statute's current version.


                                       3
                           STATE v. STONEHAM
                            Decision of the Court

       to the attention of the Court or court staff, we would
       appreciate that very much.

¶9            The court denied Stoneham's renewed request for a mistrial
two days later, reasoning that it had instructed the jurors to inform the court
if any had heard any of the bench conferences, and because none had come
forward, no basis existed for a mistrial. The court suggested in the future it
might excuse the jurors during bench conferences. Just before the defense
rested, it moved for a mistrial. The court denied the motion, but asked
jurors whether any of them had overheard anything they understood
during the bench conferences. No juror responded affirmatively.

¶10             A mistrial is "the most dramatic remedy for trial error and
should be granted only when it appears that justice will be thwarted unless
the jury is discharged and a new trial granted." State v. Dann, 205 Ariz. 557,
570, ¶ 43 (2003). In determining whether to grant a mistrial under
circumstances such as these, the superior court should consider whether the
remarks called the jurors' attention to matters that they would not be
justified in considering in reaching a verdict and the probability that the
remarks influenced the jurors. State v. Bailey, 160 Ariz. 277, 279 (1989). "The
trial judge is in the best position to determine whether a particular incident
calls for a mistrial because the trial judge is aware of the atmosphere of the
trial, the circumstances surrounding the incident, the manner in which any
objectional statement was made, and the possible effect on the jury and the
trial." State v. Williams, 209 Ariz. 228, 239, ¶ 47 (App. 2004).

¶11            The superior court here acted well within its discretion in
denying a mistrial because the record fails to show that any juror overheard
anything said at the bench conferences. The court had instructed the jury
in preliminary instructions: "Please do not be concerned with what we are
discussing at any bench conference we may have. Please respect the
privacy of those participating in the bench conference in order to maintain
the fairness of the trial." The court reiterated this instruction after the
defense first requested a mistrial, adding, "And if at any time you are able
to hear – hear and understand what's being said, if you could bring that to
the attention of the Court or court staff, we would appreciate that very
much." Because there is no indication in this record that the jury failed to
heed these instructions, we presume the jury followed them. See State v.
Newell, 212 Ariz. 389, 403, ¶ 68 (2006). As the court noted near the close of
trial, none of the jurors had come forward to report hearing and being able
to understand anything said at the bench conferences. Finally, just before
the defense rested, the court directly asked the jurors if any of them had
heard and understood any portion of the bench conferences. No one


                                      4
                          STATE v. STONEHAM
                           Decision of the Court

responded. On this record, the court acted well within its discretion in
denying a mistrial.

¶12            Moreover, Stoneham has failed to show that any discussions
the jurors might have overheard called their attention to evidence outside
the record, warranting individual voir dire or a mistrial. The court denied
voir dire of the jury when Stoneham first requested it, finding no prejudice
to him "in anything that has gone on with respect to bench conferences." In
support of his contention that he was prejudiced, Stoneham cites two
specific bench conferences at which he argues jurors may have overheard
discussions of Stoneham's blood alcohol test results, which had been ruled
inadmissible. The record reflects, however, as Stoneham concedes in his
reply, that the jury was not in the courtroom during the first of the two
bench conferences. As for the other bench conference Stoneham cites, the
record shows that neither the term "BAC" nor anything similar was ever
mentioned; no evidence outside the record was discussed. On this record,
Stoneham has failed to show that the court abused its discretion in denying
his motion for mistrial or individual voir dire.

B.     Unavailable Witness's Prior Testimony.

¶13           Stoneham argues the superior court violated his
confrontation and due-process rights in finding that a witness was
unavailable to testify at trial and in allowing that witness's testimony from
Stoneham's first trial, which had ended in a mistrial, to be read to the jury.
The witness had testified at the first trial that although he did not see the
car strike the child, he saw Stoneham and his son on the center median
before the accident, consistent with the testimony of two other witnesses,
and that he saw Stoneham continuing to cross the street after the accident.

¶14          The witness contacted the prosecutor early on the day he was
scheduled to testify at this second trial, a Wednesday, and told the
prosecutor that after he reported complications from a recent abdominal
surgery, his nurse had advised him to call an ambulance and get to the
hospital. The following day, Thursday, the witness informed the
prosecutor that if he were released from the hospital before Monday, he
would appear to testify.

¶15           On Monday, the prosecutor informed the court that the
witness was in the hospital awaiting surgery. An investigator testified
outside the presence of the jury that he met with the witness in his hospital
room at St. Joseph's Hospital earlier that day and learned that the witness
was being monitored by hospital staff pending a decision on whether he



                                      5
                          STATE v. STONEHAM
                           Decision of the Court

needed further surgery to address extreme abdominal swelling and rectal
bleeding. A nurse at St. Joseph's Hospital had given the investigator a
handwritten note stating that the witness had been hospitalized at St.
Joseph's Hospital since Friday and was "unable to appear at court today."
A document from Banner University Medical Center listed his admitting
diagnosis at 6:41 a.m. Thursday as "bleeding colostomy." The investigator
testified the witness had been transported to Banner on Thursday from John
C. Lincoln Hospital.

¶16           The court initially denied the State's request to find the
witness unavailable, in part because of uncertainty about whether the
witness was unable to testify because of medical reasons, and in part
because it was not known why he had been released from Lincoln and
Banner hospitals. Following a brief recess, the investigator resumed the
stand and testified that he had talked with the nurse at St. Joseph's Hospital
again, and she had reported that the witness would not be able to testify
because he was taking hydromorphone, a drug stronger than morphine; he
was in an isolation room because he was infected with "C. Diff"; and he was
awaiting a "colostomy revision." Based on this additional testimony, the
court granted the State's motion to find the witness unavailable because of
physical illness and allowed his testimony from the first trial to be read to
the jury, noting that the constitutional and evidentiary requirements had
been satisfied.

¶17            We review for abuse of discretion a superior court's finding
that a witness is unavailable. State v. Montaño, 204 Ariz. 413, 420, ¶ 25
(2003). We also review for abuse of discretion a court's finding about
whether "defense counsel had sufficient opportunity to cross-examine the
witness at the prior proceeding." State v. Schad, 129 Ariz. 557, 569 (1981).
We review evidentiary rulings that implicate the confrontation clause de
novo. State v. Ellison, 213 Ariz. 116, 120, ¶ 42 (2006).

¶18            The Confrontation Clause prohibits admission of a
testimonial statement of a witness who did not appear at trial unless he is
unavailable to testify and the defendant had a prior opportunity for cross-
examination. Crawford v. Washington, 541 U.S. 36, 59, 68 (2004). For
purposes of the evidentiary rules governing the admission of former
testimony, a witness may be considered unavailable because of "a then-
existing infirmity [or] physical illness." Ariz. R. Evid. 804(a)(4). The
unavailability requirement under the Confrontation Clause is at least as
strict as that under hearsay principles. State v. Medina, 178 Ariz. 560, 576
(1994); see also 2 McCormick on Evidence § 253 at 248 (Kenneth S. Broun,
ed., 7th ed. 2013) ("Under the influence of the Confrontation Clause, a


                                      6
                          STATE v. STONEHAM
                           Decision of the Court

higher standard of disability may be required in criminal cases for
witnesses testifying against the accused."); cf. State v. Lehr, 227 Ariz. 140,
149, ¶ 33 (2011) (citing Crawford, 541 U.S. at 68) ("The Confrontation Clause
allows the admission of testimonial hearsay that satisfies the common law
requirements of 'unavailability and a prior opportunity for cross-
examination.'"). The length to which the State must go to produce a witness
for trial, however, is "a question of reasonableness." See Montaño, 204 Ariz.
at 420, ¶ 26 (citation omitted).

¶19           Included among the factors that may be considered in
determining whether a witness is currently unavailable due to illness for
purposes of the Confrontation Clause are the importance of the absent
witness, the nature and extent of the cross-examination in the earlier
testimony, the nature or severity of the witness's illness, the expected
duration of the illness, the reliability of the evidence concerning the
probable duration of the illness, and any special circumstances counseling
against a delay to allow the witness to recover. See United States v. Faison,
679 F.2d 292, 297, 297, n.4 (3d Cir. 1982). These factors support the court's
finding in this case that the witness was unavailable because of serious
physical illness. Although the witness testified he saw Stoneham and his
son on the median before the accident, and saw Stoneham continuing to
cross the street after the accident, his testimony merely corroborated the
testimony of other witnesses. His medical condition was serious by any
standard, and his hospitalization and continued unavailability were of
uncertain duration. The witness was in the hospital and under the
influence of hydromorphone on Monday, and was the final witness the
State planned to call before it rested its case. Moreover, before trial, the
court had informed prospective jurors that they would need to be available
only through Tuesday.

¶20            As for other factors bearing on the issue, although the record
does not reflect that the State had subpoenaed the witness's attendance at
the second trial, he had been subpoenaed for the first trial, and defense
counsel told the court that he believed the prosecutor in the first trial had
asked that all subpoenas from the first trial remain in effect. In any case,
the existence of a subpoena was not relevant under these circumstances,
because the prosecutor had avowed the witness had contacted her the day
he was due to testify and said he was willing to appear at trial if he were
discharged from the hospital before Monday, the date to which his
testimony had been continued. See State v. Edwards, 136 Ariz. 177, 182 (1983)
(no per se rule requiring a subpoena to establish state's good faith effort to
obtain witness); Montaño, 204 Ariz. at 420, ¶ 26. On this record, the court



                                      7
                           STATE v. STONEHAM
                            Decision of the Court

did not abuse its discretion in finding the witness was unavailable for
purposes of the Confrontation Clause.

¶21           Nor did the court abuse its discretion in making the further
finding that the witness's testimony from the first trial could be read to the
jury. Stoneham argues that the use of the prior testimony violated his due
process and confrontation rights because he could not impeach the witness
in areas "unknown in the first trial or that counsel strategically decided not
to go into then because of the course the first trial had taken," specifically
that the witness purportedly had a prior conviction for theft of credit card
information and was a recovering heroin addict.3 In making this argument,
however, Stoneham does not explain what happened at the second trial that
changed his strategy for the witness.

¶22           The Confrontation Clause guarantees only an opportunity for
effective cross-examination, not cross-examination that is effective in
whatever way, and to whatever extent, the defense might wish. United
States v. Owens, 484 U.S. 554, 567 (1988). The court did not abuse its
discretion in finding that Stoneham had sufficient opportunity to cross-
examine the witness during the first trial, and his strategic choice not to
impeach him then did not violate his right to confront the witness at the
second trial. See Lehr, 227 Ariz. at 149, ¶ 33; State v. Hinkle, 26 Ariz. App.
561, 566 (App. 1976) (no denial of right to confrontation in defendant's
"strategic choice not to fully question the witness.").

C.     Purported Prosecutorial Misconduct.

¶23           Stoneham argues the prosecutor improperly argued facts not
in evidence, repeatedly vouched for a prosecution witness, and impugned
defense counsel's integrity.

¶24            To determine whether a prosecutor's remarks are improper,
we consider: "(1) whether the remarks call to the attention of the jurors
matters that they would not be justified in considering in determining their
verdict, and (2) the probability that the jurors, under the circumstances of
the particular case, were influenced by the remarks." Jones, 197 Ariz. at 305,
¶ 37 (citation omitted). In considering whether argument is misconduct,
this court "looks at the context in which the statements were made as well
as the entire record and to the totality of the circumstances." State v. Nelson,
229 Ariz. 180, 189, ¶ 39 (2012) (citation and internal punctuation omitted).


3     Stoneham has not cited any portion of our record on appeal to
support these contentions.


                                       8
                           STATE v. STONEHAM
                            Decision of the Court

¶25            "To prevail on a claim of prosecutorial misconduct, a
defendant must demonstrate that the prosecutor's misconduct so infected
the trial with unfairness as to make the resulting conviction a denial of due
process." State v. Morris, 215 Ariz. 324, 335, ¶ 46 (2007) (citation and internal
punctuation omitted).

       1.     Asserted facts not in evidence.

¶26            Stoneham argues first that the prosecutor's argument that
Stoneham "had a few drinks that morning" was unsupported by the
evidence, which showed that he had "consumed a large amount of vodka."
"[P]rosecutors have wide latitude in presenting their closing arguments to
the jury: 'excessive and emotional language is the bread and butter weapon
of counsel's forensic arsenal, limited by the principle that attorneys are not
permitted to introduce or comment upon evidence which has not
previously been offered and placed before the jury.'" Jones, 197 Ariz. at 305,
¶ 37 (citation omitted). The prosecutor's reference to Stoneham having "a
few drinks" was not misconduct; it was a reasonable inference from
Stoneham's admission that he had "consumed a large amount of vodka."

       2.     Asserted improper vouching.

¶27            Stoneham argued the prosecutor engaged in improper
vouching during closing argument. There are "two forms of impermissible
prosecutorial vouching: (1) where the prosecutor places the prestige of the
government behind its witness; [and] (2) where the prosecutor suggests that
information not presented to the jury supports the witness's testimony."
State v. King, 180 Ariz. 268, 276-77 (1994) (citation omitted).

¶28           The court sustained objections to the first three comments
Stoneham cites, in which the prosecutor argued that police testified "exactly
what the defendant said"; asserted the emergency room doctor did not
report the incident as possible child abuse because she did not know the
circumstances of the accident; and stated, "I believe that the evidence itself
shows that the defendant --."4 After sustaining the objection to the first
comment, the court specifically instructed the jury that it could rely on its
own recollection of the evidence. The court had previously instructed the
jury in preliminary and closing instructions that what the lawyers say is not
evidence, that it must disregard questions, testimony or exhibits to which
an objection was sustained, and that it was up to the jury to decide what the

4      Defense counsel had argued that the officers are "not able to actually
tell you what Mr. Stoneham said that day actual[ly] occurred."



                                       9
                           STATE v. STONEHAM
                            Decision of the Court

facts were based on the evidence presented in court. Thus, even assuming
for purposes of argument that the cited comments were improper, in light
of the court's sustaining the objections and its instructions to the jury,
Stoneham is unlikely to have suffered prejudice from the comments.

¶29           The court overruled Stoneham's objection to another
argument by the prosecutor that the driver of the vehicle that hit
Stoneham's son had "never had a speeding ticket." Defense counsel
objected that the State had a good faith belief that the driver had a
misdemeanor conviction for driving under the influence, and it was
therefore "improper" and "confusing" to argue that the driver had never had
a speeding ticket. But the driver had testified he had never had a speeding
ticket; the prosecutor did not engage in any misconduct by making this
argument in closing.

       3.     Comments purportedly impugning counsel's integrity.

¶30            Stoneham argues that the prosecutor impugned defense
counsel's integrity by suggesting that defense counsel was trying to divert
attention from his client's conduct by attacking the police investigation.
Although it is improper for a prosecutor to attack the integrity of defense
counsel, it is not improper to tell the jury that the defense's closing
argument confuses the issues or is misleading. Compare State v. Hughes, 193
Ariz. 72, 86, ¶ 59 (1998) ("Jury argument that impugns the integrity or
honesty of opposing counsel is . . . improper.") with United States v.
Sayetsitty, 107 F.3d 1405, 1409 (9th Cir. 1997) ("[c]riticism of defense theories
and tactics is a proper subject of closing argument"). During the defense
closing argument, the defense attacked the police investigation at length.
The prosecutor did not engage in misconduct by arguing that defense
counsel's attack on the investigation was an attempt to divert the jury's
attention from Stoneham's conduct.

       4.     Cumulative effect of asserted misconduct.

¶31            Stoneham argues that the cumulative effect of the purported
misconduct denied him a fair trial. Stoneham has failed to demonstrate that
the "prosecutor intentionally engaged in improper conduct and did so with
indifference, if not specific intent, to prejudice the defendant," as necessary
to win reversal on the basis of cumulative error. See State v. Gallardo, 225
Ariz. 560, 568, ¶ 35, 570, ¶¶ 46-47 (2010).




                                       10
                        STATE v. STONEHAM
                         Decision of the Court

                            CONCLUSION

¶32          For the foregoing reasons, we affirm Stoneham's conviction
and resulting imposition of probation.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     11